                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    DIANA HAUCK, et al.,                               Case No. 18-CV-00447-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                          ORDER GRANTING-IN-PART,
                                                                                           DENYING-IN-PART, AND DENYING-
                                  14            v.                                         IN-PART AS MOOT DEFENDANT'S
                                                                                           MOTION TO DISMISS
                                  15    ADVANCED MICRO DEVICES, INC.,
                                                                                           Re: Dkt. No. 64
                                  16                  Defendant.

                                  17

                                  18          Plaintiffs Diana Hauck, Shon Elliott, Michael Garcia, JoAnn Martinelli, Benjamin Pollack,

                                  19   Jonathan Caskey-Medina bring suit individually and on behalf of various putative classes

                                  20   (collectively, “Plaintiffs”) against Defendant Advanced Micro Devices, Inc. (“AMD”). Plaintiffs

                                  21   assert a multitude of claims relating to AMD’s manufacture and sale of central processing units

                                  22   (“CPUs” or “processors”) that purportedly contain cybersecurity flaws exposing the processors to

                                  23   attack. Before the Court is AMD’s motion to dismiss. Having considered the parties’ submissions,

                                  24   the relevant law, and the record in this case, the Court GRANTS in part, DENIES in part, and

                                  25   DENIES in part as moot AMD’s motion to dismiss.

                                  26   I.     BACKGROUND
                                  27
                                                                                       1
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                          A. Factual Background
                                   1
                                              Defendant AMD designs, manufactures, sells, and distributes CPUs. See ECF No. 53
                                   2
                                       (Consolidated Amended Complaint, or “CAC”) at ¶ 27. AMD’s processors are incorporated into
                                   3
                                       end consumer products such as computers and servers, and are also sold as stand-alone items. Id.
                                   4
                                       at ¶ 32. CPU speed is an element of a consumer’s decision to purchase either the stand-alone item
                                   5
                                       or an end consumer product like a computer, as sufficient processing speed is necessary to
                                   6
                                       effectively operate a computer’s software programs and hardware. Id. at ¶ 39.
                                   7
                                              CPU speed is measured in terms of clock speed. Id. at ¶ 40. The greater the clock speed,
                                   8
                                       the greater the CPU’s processing speed. Id. Without needing to delve into too much technical
                                   9
                                       detail, in order to increase clock speed, modern processors usually implement two techniques
                                  10
                                       called branch prediction and speculative execution. Id. at ¶ 37. It is AMD’s implementation of
                                  11
                                       these two techniques in its products that expose users to a security risk called Spectre, which
                                  12
Northern District of California
 United States District Court




                                       currently has four known variants. Id. at ¶¶ 58, 67. A Spectre attack could result in sensitive data
                                  13
                                       falling into the wrong hands—for instance, passwords or sensitive information from computer
                                  14
                                       applications. Id. at ¶ 61. Plaintiffs allege that AMD became aware of Spectre on June 1, 2017 at
                                  15
                                       the latest when an outside group alerted AMD to the security risk. Id. at ¶ 84. Plaintiffs claim that
                                  16
                                       had they known about Spectre, they would not have purchased the computers or chips or would
                                  17
                                       have paid less for them. Id. at ¶¶ 21-26. However, with the exception of Massachusetts Plaintiff
                                  18
                                       Jonathan Caskey-Medina, who purchased his computer on January 6, 2018, the remaining named
                                  19
                                       Plaintiffs bought the AMD products before AMD allegedly became aware of Spectre on June 1,
                                  20
                                       2017. Id. Plaintiffs also claim that “patches” which provide fixes to Spectre significantly reduce
                                  21
                                       processing speed, and thus create “corresponding performance slowdowns.” Id. at ¶ 19.
                                  22
                                          B. Procedural History
                                  23
                                              On January 1, 2019, Plaintiffs filed this action in federal court. ECF No. 1. On April 9,
                                  24
                                       2018, this case was consolidated with and related to two later-filed related cases. ECF No. 37. The
                                  25
                                       Plaintiffs were then ordered to file a consolidated amended complaint, which they did on June 13,
                                  26
                                       2018. ECF No. 53.
                                  27
                                                                                         2
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1           In the CAC, Plaintiffs allege 25 causes of action, all relating to the alleged harm suffered

                                   2   by the named Plaintiffs and the putative classes in purchasing AMD chips or products containing

                                   3   them. Below is a chart summarizing the relevant details of each of the named Plaintiffs:

                                   4   Name                               State                              Date of Purchase
                                   5   Diana Hauck                        Louisiana                          November 4, 2016
                                   6   Shon Elliott                       California                         April 21, 2016
                                   7   Michael Garcia                     California                         April 21, 2016
                                   8   JoAnn Martinelli                   California                         July 6, 2013
                                   9   Benjamin Pollack                   Florida                            September 26, 2014
                                  10   Jonathan Caskey-Medina             Massachusetts                      January 6, 2018
                                  11           Plaintiffs seek to represent a Nationwide Class of “[a]ll persons that purchased or leased
                                  12   one or more AMD processors, or one or more devices containing an AMD processor in the United
Northern District of California
 United States District Court




                                  13   States within the applicable statute of limitations.” CAC at ¶ 120. Plaintiffs also seek to represent
                                  14   various state classes. Id.
                                  15           Given the extensiveness of the claims in the CAC, pursuant to the Court’s case
                                  16   management order, ECF 50, Plaintiffs elected to proceed with four causes of action to litigate,
                                  17   ECF No. 54: (1) Count III—violation of California’s Unfair Competition Law (“UCL”) for unfair
                                  18   business practices, Cal. Bus. & Prof. Code § 17200 et seq., id., (2) Count V—fraud by omission,
                                  19   id., (3) Count XI—violation of Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”),
                                  20   Fla. Stat. § 501.201, et seq., id., and (4) Count XIX—violation of the Massachusetts Consumer
                                  21   Protection Act (“MCPA”), Mass. Gen. Laws ch. 93A § 1, et seq., id. Also pursuant to the Court’s
                                  22   case management order, ECF 50, AMD identified four causes of action to litigate, ECF No. 61: (1)
                                  23   Count VII—breach of express warranty based on representations, Cal. Comm. Code § 2313, id.,
                                  24   (2) Count VIII—breach of implied warranty, Cal Comm. Code §§ 2314-15, id., (3) Count X—
                                  25   negligence, id., and (4) Count XVII—warranty against redhibitory defects, La. Civ. Code Ann.
                                  26   Art. 2520, 2524, id.
                                  27
                                                                                          3
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1             On July 13, 2018, AMD filed a motion to dismiss. ECF No. 64 (“Mot.”). AMD seeks to

                                   2   dismiss Plaintiffs’ claims under: (1) Count IV—violation of California’s UCL for fraud,1 Mot. at

                                   3   1, (2) Count XI (FDUTPA), id., (3) Count XIX (MCPA), id., (4) Count V (fraud by omission), id.,

                                   4   (5) Count VII (breach of express warranty based on representation), id., (6) Count VIII (breach of

                                   5   implied warranty), id., (7) Count XVII (Louisiana redhibition claim), id., and (8) Count X

                                   6   (negligence), id. Plaintiffs’ opposition was filed on September 4, 2018. ECF No. 73 (“Opp.”).

                                   7   AMD replied on September 25, 2018. ECF No. 75 (“Reply”). On September 4, 2018, Plaintiff

                                   8   Jonathan Caskey-Medina voluntarily dismissed without prejudice Count XIX, the MCPA claim.

                                   9   ECF No. 72. No other named Plaintiff asserts a MCPA claim. Id.

                                  10             Relatedly, AMD requests that the Court take judicial notice of two documents: a website

                                  11   showing that AMD has an office in Massachusetts and another website displaying the text of the

                                  12   limited warranty of AMD’s stand-alone processors. ECF No. 65 at 1. This request is opposed by
Northern District of California
 United States District Court




                                  13   the Plaintiffs. See generally ECF No. 74. In its ruling on the motion to dismiss, the Court has not

                                  14   relied upon any of the documents in AMD’s request for judicial notice. Therefore, the Court

                                  15   denies as moot AMD’s Request for Judicial Notice in Support of Motion to Dismiss.

                                  16   II.       LEGAL STANDARD
                                  17         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  18             Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  19   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  20   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  21   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  22   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

                                  23   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  24   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  25   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                  26
                                       1
                                  27       Neither party elected to litigate this claim at this stage. See ECF Nos. 54, 61.
                                                                                              4
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   2   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)

                                   3   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                   4   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                   5   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   6          The Court, however, need not accept as true allegations contradicted by judicially

                                   7   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   8   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   9   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  10   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  11   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  12   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted
Northern District of California
 United States District Court




                                  13   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  14   (9th Cir. 2004).

                                  15      B. Motion to Dismiss Under Federal Rule of Civil Procedure 9(b)

                                  16          Claims sounding in fraud are subject to the heightened pleading requirements of Federal

                                  17   Rule of Civil Procedure 9(b). Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001).

                                  18   Under the federal rules, a plaintiff alleging fraud “must state with particularity the circumstances

                                  19   constituting fraud.” Fed. R. Civ. P. 9(b). To satisfy this standard, the allegations must be “specific

                                  20   enough to give defendants notice of the particular misconduct which is alleged to constitute the

                                  21   fraud charged so that they can defend against the charge and not just deny that they have done

                                  22   anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985). Thus, claims sounding

                                  23   in fraud must allege “an account of the time, place, and specific content of the false

                                  24   representations as well as the identities of the parties to the misrepresentations.” Swartz v. KPMG

                                  25   LLP, 476 F.3d 756, 764 (9th Cir. 2007). In other words, “[a]verments of fraud must be

                                  26   accompanied by ‘the who, what, when, where, and how’ of the misconduct charged.” Vess v.

                                  27
                                                                                         5
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (citation omitted). The plaintiff must

                                   2   also plead facts explaining why the statement was false when it was made. See In re GlenFed, Inc.

                                   3   Sec. Litig., 42 F.3d 1541, 1549 (9th Cir. 1994) (en banc), superseded by statute on other

                                   4   grounds as stated in Marksman Partners, L.P. v. Chantal Pharm. Corp., 927 F. Supp. 1297 (C.D.

                                   5   Cal. 1996).

                                   6             “When an entire complaint … is grounded in fraud and its allegations fail to satisfy the

                                   7   heightened pleading requirements of Rule 9(b), a district court may dismiss the complaint …

                                   8   .” Vess, 317 F.3d at 1107. The Ninth Circuit has recognized that “it is established law in this and

                                   9   other circuits that such dismissals are appropriate,” even though “there is no explicit basis in the

                                  10   text of the federal rules for the dismissal of a complaint for failure to satisfy 9(b).” Id. A motion to

                                  11   dismiss a complaint “under Rule 9(b) for failure to plead with particularity is the functional

                                  12   equivalent of a motion to dismiss under Rule 12(b)(6) for failure to state a claim.” Id.
Northern District of California
 United States District Court




                                  13          C. Leave to Amend

                                  14             If the Court determines that a complaint should be dismissed, it must then decide whether

                                  15   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  16   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  17   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  18   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  19   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  20   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  21   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  22   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  23   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  24   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  25   (9th Cir. 2008).

                                  26   III.      DISCUSSION
                                  27
                                                                                          6
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1            The Court addresses each of the counts in turn: (1) Count IV—violation of California’s

                                   2   UCL for fraud, (2) Count XI (FDUTPA), (3) Count XIX (MCPA), (4) Count V (fraud by

                                   3   omission), (5) Count VII (breach of express warranty based on representation), (6) Count VIII

                                   4   (breach of implied warranty), (7) Count XVII (Louisiana redhibition claim), and (8) Count X

                                   5   (California negligence claim). At a high level, the claims fall into 4 buckets: (1) fraud claims, (2)

                                   6   warranty claims, (3) the Louisiana redhibition claim, and (4) the California negligence claim.

                                   7            As a preliminary matter, Plaintiffs note that because neither party elected to litigate Count

                                   8   IV, violation of California’s UCL for fraud, at this stage, AMD’s motion to dismiss this count is

                                   9   not proper. Opp. at 5. The Court agrees. Litigating a count that neither party elected to dispute at

                                  10   this point would violate the Court’s Case Management Order. See ECF No. 50 at 1 (“The Court

                                  11   will first adjudicate eight causes of action through summary judgment. Each side shall select four

                                  12   causes of action to litigate.”). Moreover, AMD concedes in its reply that AMD’s belief that
Northern District of California
 United States District Court




                                  13   Plaintiffs selected Count IV was an unintentional error. Reply at 2 n.1. Thus, the motion to dismiss

                                  14   as to Count IV is DENIED without prejudice. Second, in light of Plaintiff Jonathan Caskey-

                                  15   Medina’s voluntary dismissal of Count XIX, the MCPA claim, the motion to dismiss Count XIX

                                  16   is DENIED as moot. ECF No. 72. Accordingly, six counts remain for resolution in the pending

                                  17   motion.

                                  18      A. Fraud Claims
                                  19            The Court turns next to address Plaintiffs’ two remaining consumer fraud claims. As

                                  20   relevant to the motion to dismiss, and ignoring the fraud claims the Court has already dealt with

                                  21   above (the MCPA and the UCL claims), Plaintiffs assert a FDUTPA and a fraud by omission

                                  22   claim.

                                  23            1. Florida Deceptive and Unfair Trade Practices Act (FDUTPA)—
                                                   Misrepresentations
                                  24
                                                As an initial matter, the parties dispute whether the FDUTPA is subject to the heightened
                                  25
                                       Fed. Rule of Civ. Pro. 9(b) pleading standard. Opp. at 6; Reply at 2. A FDUTPA claim has three
                                  26
                                       elements: “(1) a deceptive act or unfair practice; (2) causation; and (3) actual damages.”
                                  27
                                                                                          7
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   Caribbean Cruise Line, Inc. v. Better Business Bureau of Palm Beach Cnty., Inc., 169 So. 3d 164,

                                   2   167 (Fla. Dist. Ct. App. 2015) (quoting Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339,

                                   3   1348 (S.D. Fla. 2009)). Plaintiffs argue that the FDUTPA is not subject to Rule 9(b) pleading

                                   4   standards because the FDUTPA was enacted to remedy conduct “outside the reach of common law

                                   5   torts like fraud[.]” Opp. at 6 (quoting Toback v. GNC Holdings, Inc., 2013 WL 5206103, at *2

                                   6   (S.D. Fla. Sept. 13, 2013)). AMD disagrees because Plaintiffs’ claim sounds in fraud, and Rule

                                   7   9(b) is the pleading standard for claims that do so. Mot. at 7, 7 n.5.

                                   8          Courts have acknowledged that there is a split of authority among the Florida courts as to

                                   9   whether Rule 9(b) applies to FDUTPA claims. See, e.g., Harris v. Nordyne, LLC, 2014 WL

                                  10   12516076, at *4 (S.D. Fla. Nov. 14, 2014) (“Indeed, courts within this District are split on the

                                  11   issue.”). Nevertheless, this Court applies Ninth Circuit law, which requires Rule 9(b)’s heightened

                                  12   pleading standards be applied to entire claims that sound in fraud even if fraud is not an element of
Northern District of California
 United States District Court




                                  13   the claim. Vess, 317 F.3d at 1103-04. Thus, this Court finds that the heightened pleading standards

                                  14   of Rule 9(b) apply to Plaintiffs’ FDUTPA claim because the FDUTPA claim alleges that AMD

                                  15   engaged in fraud. CAC at ¶ 295 (“Defendant violated FDUPTA by . . . fraudulently concealing the

                                  16   existence of the Defect in its processors.”).

                                  17          Having determined that Rule 9(b) is applicable here, the Court will next consider the

                                  18   substance of the motion to dismiss the FDUTPA claim. AMD argues that Plaintiffs fail to identify

                                  19   any of AMD’s statements that Plaintiffs allege were false other than generally alleging that the

                                  20   purchasers relied upon AMD’s advertised clock speed. Mot. at 8; see also CAC at ¶¶ 21-26.

                                  21   Plaintiffs claim the advertised clock speed is misleading because the fix for the Defect results in an

                                  22   alleged slowdown in processor performance. Id. Plaintiffs also argue that “a reasonable consumer

                                  23   would not purchase (or would pay a substantially lesser amount for) a processor that can only

                                  24   reach its advertised clock speed by rendering the consumer’s sensitive data vulnerable to

                                  25   attackers.” Opp. at 9. Furthermore, Plaintiffs state that AMD should have taken steps to prevent

                                  26   the processors from being vulnerable to attack at the advertised clock speeds. Id.

                                  27
                                                                                          8
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1          AMD has the better argument for two reasons. First, Plaintiffs fail to plead with sufficient

                                   2   particularity what exactly constitutes the Defect. Second, Plaintiffs fail to plead facts explaining

                                   3   why the representations of clock speed were false.

                                   4          First, “[a]llegations of fraud must be specific enough to give defendants notice of the

                                   5   particular misconduct which is alleged to constitute the fraud charged . . . .” Bly-Magee v.

                                   6   California, 236 F.3d 1014, 1019 (9th Cir. 2001). Claims sounding in fraud must allege “an

                                   7   account of the time, place, and specific content of the false representations as well as the identities

                                   8   of the parties to the misrepresentations.” Swartz, 476 F.3d at 764 (emphasis added). Here,

                                   9   Plaintiffs fail to define with particularity what the Defect is. Thus, the CAC is unclear as to the

                                  10   specific content of the alleged misrepresentations. For example, the CAC defines “Defect” as “20

                                  11   years” of “serious security vulnerabilities . . . which allows hackers to steal sensitive data.” CAC

                                  12   at ¶ 1. Subsequently, Plaintiffs allege that “Defendant knowingly sold or leased a defective
Northern District of California
 United States District Court




                                  13   product without informing customers about the Spectre Defect.” Id. at ¶ 484 (emphasis added).

                                  14   Then, Plaintiffs claim that “the Defect is not the security attack (Spectre); the Defect is the

                                  15   security vulnerabilities created by AMD’s design.” Opp. at 1 (emphasis in original). However,

                                  16   Plaintiffs fail to identify what security vulnerabilities affected AMD’s processors for the last 20

                                  17   years other than Spectre and fail to explain how AMD’s design created those vulnerabilities.

                                  18   Given Plaintiffs’ vague and inconsistent definitions of Defect, AMD can hardly be expected to

                                  19   know exactly what the contents of its alleged misrepresentations are. Thus, Plaintiffs’ definition of

                                  20   Defect fails to meet the requirement that the specific content of the false representation be

                                  21   identified, per Swartz. Additionally, because Plaintiffs’ pleadings are unclear, AMD cannot

                                  22   meaningfully respond to the allegations because AMD was not given clear notice of its alleged

                                  23   fraudulent conduct. Thus, the FDUTPA claim fails to meet Rule 9(b)’s heightened pleading

                                  24   standard.

                                  25          Second, Plaintiffs also fail to plead facts explaining why the statements about clock speed

                                  26   were false when they were made. See In re GlenFed, Inc. Sec. Litig., 42 F.3d at 1549 (“[A]

                                  27
                                                                                          9
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   plaintiff must set forth, as part of the circumstances constituting fraud, an explanation as to why

                                   2   the disputed statement was untrue or misleading when made” (emphasis in original).). After all, no

                                   3   Plaintiff disputes the fact that the AMD processors could reach their advertised clock speeds.

                                   4   Also, “Plaintiffs never identify any basis (reasonable or otherwise) for their supposed

                                   5   understanding that the clock speed also constituted a ‘promise’ that processors would be immune

                                   6   to security threats.” Reply at 5. Consequently, Plaintiffs’ FDUTPA claim for fraudulent

                                   7   misrepresentation fails to meet Rule 9(b)’s heightened pleading standards. Therefore, the Court

                                   8   grants AMD’s motion to dismiss the FDUTPA claim. Because granting Plaintiffs an additional

                                   9   opportunity to amend the complaint would not be futile, cause undue delay, or unduly prejudice

                                  10   AMD, and Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger,

                                  11   Inc., 512 F.3d at 532.

                                  12          2. California Fraud by Omission
Northern District of California
 United States District Court




                                  13          The Court now turns to Count V, fraud by omission. Under California law, a manufacturer

                                  14   must have known of the defect at the time of sale for a plaintiff to state a claim for fraud by

                                  15   omission against the manufacturer. Williams v. Yamaha Motor Co., 851 F.3d 1015, 1025 (9th Cir.

                                  16   2017) (“[A] party must allege . . . that the manufacturer knew of the defect at the time a sale was

                                  17   made.”) (citing Apodaca v. Whirlpool Corp., 2013 WL 6477821, at *9 (C.D. Cal. Nov. 8, 2013)).

                                  18          AMD argues that it did not know about the Defect until after the California Plaintiffs’

                                  19   purchases. Mot. at 2, 9. Thus as a matter of law, AMD cannot be expected to disclose what AMD

                                  20   did not know at the time of sale. Id. at 9. Plaintiffs respond with two arguments. First, Plaintiffs

                                  21   argue that Rule 9(b) does not apply to allegations about a defendant’s state of mind. Opp. at 14.

                                  22   Thus, the CAC’s allegations2 are sufficient to show that AMD knew or ought to have known about

                                  23   the Defect before the Plaintiffs purchased the AMD products. Id. Second, Plaintiffs contend that

                                  24   AMD set up a straw man to attack. Plaintiffs claim that AMD “responds to attacking the claim it

                                  25
                                       2
                                  26    Other than an allegation that on June 1, 2017, security researchers informed AMD of the Defect,
                                       CAC at ¶ 84, Plaintiffs’ other allegations broadly describe how industry researchers have been
                                  27   discussing the potential processor security vulnerabilities since 2005, Opp. at 14.
                                                                                        10
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   wished Plaintiffs had asserted—namely that the Defect is the security attack (Spectre) and not the

                                   2   security vulnerabilities inherent in AMD’s CPUs . . . .” Id. at 15.

                                   3          Once again, AMD has the better argument. Plaintiffs do not actually allege actual

                                   4   knowledge of the Defect prior to when Plaintiffs purchased the AMD processors or computers

                                   5   (with the sole exception of the Massachusetts Plaintiff, Jonathan Caskey-Medina). Moreover,

                                   6   Plaintiffs can only point to vague, sweeping statements about industry research and general

                                   7   knowledge garnered from conferences and academic papers of the Defect’s potential to exploit

                                   8   processors and gather confidential information. Opp. at 14.

                                   9          The Ninth Circuit has held that “a party must allege . . . that the manufacturer knew of the

                                  10   defect at the time a sale was made.” Williams, 851 F.3d at 1025. The Ninth Circuit has also held

                                  11   that even limited knowledge of a defect might not give rise to the actual knowledge required to

                                  12   state a fraud by omission claim. In Wilson v. Hewlett-Packard Co., knowledge of customer
Northern District of California
 United States District Court




                                  13   complaints and a separate lawsuit based on the same defect in a different product model were

                                  14   insufficient to demonstrate the manufacturer’s knowledge of a defect. 668 F.3d 1136, 1146 (9th

                                  15   Cir. 2012). Moreover, it is not enough to allege that a defendant should have known about a defect

                                  16   from general knowledge. Morris v. BMW of N. Am., LLC, 2007 WL 3342612, at *6 (N.D. Cal.

                                  17   Nov. 7, 2007) (holding that allegations that a car manufacturer “should have known” of certain

                                  18   defects were insufficient to sustain a fraud by omission claim). Here, none of the allegations state

                                  19   AMD knew of the Defect before the California Plaintiffs’ purchase dates, only that AMD ought to

                                  20   have known of the Defect. Thus, under Williams, Wilson, and Morris, AMD does not have the

                                  21   requisite knowledge of the defect for the CAC to state a claim for fraud by omission.

                                  22          Furthermore, as discussed above, Plaintiffs give multiple definitions of what constitutes the

                                  23   Defect. Thus, AMD cannot meaningfully respond to accusations that it omitted information about

                                  24   the Defect because AMD does not know what the Defect is.

                                  25           Because the CAC fails to allege AMD’s pre-purchase knowledge of the Defect, and fails

                                  26   to identify the Defect and what information about the Defect was false and omitted, Plaintiffs have

                                  27
                                                                                         11
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   failed to sufficiently allege fraud by omission. Therefore, the Court grants AMD’s motion to

                                   2   dismiss the fraud by omission claim. Because granting Plaintiffs an additional opportunity to

                                   3   amend the complaint would not be futile, cause undue delay, or unduly prejudice AMD, and

                                   4   Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger, Inc., 512

                                   5   F.3d at 532.

                                   6      B. Warranty Claims
                                   7          The Court now turns to the breach of express warranty and implied warranty claims. The

                                   8   Court addresses each in turn.

                                   9          1. California Breach of Express Warranty
                                  10          To prevail on a breach of express warranty claim under California law, Plaintiffs must

                                  11   prove that Defendants made “affirmations of fact or promise” or a “description of the goods” that

                                  12   became “part of the basis of the bargain.” Weinstat v. Dentsply Int'l, Inc., 180 Cal. App. 4th 1213,
Northern District of California
 United States District Court




                                  13   1227 (2010); Cal. Com. Code § 2313 (defining express warranty). In particular, “a plaintiff must

                                  14   allege: (1) the exact terms of the warranty, (2) reasonable reliance thereon, and (3) a breach of

                                  15   warranty which proximately caused plaintiff’s injury.” Baltazar v. Apple, Inc., 2011 WL 588209,

                                  16   at *2 (N.D. Cal. Feb. 10, 2011) (citing Williams v. Beechnut Nutrition Corp., 185 Cal. App. 3d

                                  17   135, 142 (1986)). In order to plead the exact terms of the warranty, the plaintiff must “identify a

                                  18   specific and unequivocal written statement about the product that constitutes an explicit

                                  19   guarantee.” Hadley v. Kellogg Sales Co., 273 F. Supp. 3d 1052, 1092 (N.D. Cal. 2017) (internal

                                  20   quotations omitted).

                                  21          AMD prevails for two reasons. First, Plaintiffs fail to plead that a warranty was created

                                  22   because the exact terms of the warranty are not identified. Second, even assuming a warranty was

                                  23   breached, the Plaintiffs were not harmed by the breach.

                                  24          First, the CAC fails to disclose the exact terms of the warranty Plaintiffs claim were

                                  25   breached. Claims in products’ promotional materials do not necessarily create an express

                                  26   warranty. In In re Sony PS3 Other OS Litig., the defendant stated in promotional materials that the

                                  27
                                                                                        12
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   device, a PlayStation 3, would have a “ten year life cycle” and that it would “be a console that’s

                                   2   going to be with you again for 10 years.” 828 F. Supp. 2d 1125, rev’d on other grounds by In re

                                   3   Sony PS3 Other OS Litig., 551 Fed. App’x 916, 919 (9th Cir. 2014). The Ninth Circuit held that

                                   4   the promotional materials did not include all the “exact terms” of a warranty and thus did not

                                   5   constitute an express warranty. In re Sony PS3 Other OS Litig., 551 Fed. App’x at 919. Here,

                                   6   Plaintiffs argue that “the processors Plaintiffs purchased, including their clock speed, were

                                   7   prominently displayed either next to an in-store sample of the computer purchased, on the

                                   8   product’s packaging, or on an on-line retailer’s webpage.” Opp. at 18. Plaintiffs believe that the

                                   9   computer’s clock speed formed part of an express warranty. Plaintiffs also believe that part of that

                                  10   warranty is a promise from the AMD website stating that AMD processors “help[] ensure the

                                  11   secure storage and processing of sensitive data and trusted applications.” Id. However, neither

                                  12   statement rises to the level of an express warranty. Here, as in the Sony PS3 litigation, there is no
Northern District of California
 United States District Court




                                  13   “specific and unequivocal written statement [in the pleadings] about the product that constitutes an

                                  14   explicit guarantee.” Hadley v. Kellogg Sales Co., 273 F. Supp. 3d at 1092. Thus, the Court finds

                                  15   that Plaintiffs have failed to plead the exact terms of the warranty. This defeats the breach of

                                  16   express warranty claim.

                                  17          Regarding AMD’s statement that the processor “helps ensure the secure storage and

                                  18   processing of sensitive data and trusted applications,” Opp. at 18, Plaintiffs can suffer no harm

                                  19   from the statement because that statement is puffery. “Puffing has been described by most courts

                                  20   as involving outrageous generalized statements, not making specific claims, that are so

                                  21   exaggerated as to preclude reliance by consumers.” Cook, Perkiss & Liehe, Inc. v. N. Cal.

                                  22   Collection Serv. Inc., 911 F.2d 242, 246 (9th Cir. 1990). One example of puffery is the following:

                                  23   “We ask you: Would you prefer to do business with the phone company with the best technology,

                                  24   lower rates, and better customer service?” Id. (internal quotation marks omitted). This example of

                                  25   puffery is akin to AMD’s statement regarding the secure storage and processing of data. Both

                                  26   statements are broad claims regarding product benefits, and give no specifics as to how they are

                                  27
                                                                                         13
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   achieved. Both statements contain unsubstantiated promises without more detailed explanations.

                                   2   See, e.g., Edmundson v. Procter & Gamble Co., 537 Fed. App’x 708, 709 (9th Cir. 2013) (holding

                                   3   that product claims that are “general, subjective, and cannot be tested” constitute puffery).

                                   4   Therefore, the Court grants AMD’s motion to dismiss the breach of express warranty claim.

                                   5   Because granting Plaintiffs an additional opportunity to amend the complaint would not be futile,

                                   6   cause undue delay, or unduly prejudice AMD, and Plaintiffs have not acted in bad faith, the Court

                                   7   grants leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                   8          2. California Breach of Implied Warranties of Merchantability and Fitness for a
                                                 Particular Purpose
                                   9
                                              The Court now turns to Plaintiffs’ California claims of (1) breach of the implied warranty
                                  10
                                       of merchantability, and (2) breach of the implied warranty of fitness for a particular purpose. CAC
                                  11
                                       at ¶¶ 247-48.
                                  12
Northern District of California
 United States District Court




                                                  a. California Breach of Implied Warranty of Merchantability
                                  13
                                              Among other elements, the California implied warranty of merchantability requires that a
                                  14
                                       product is “fit for the ordinary purpose for which such goods are used.” Mocek v. Alfa Leisure,
                                  15
                                       Inc., 114 Cal. App. 4th 402, 406 (2003). “[A] breach of the implied warranty [of merchantability]
                                  16
                                       means the product did not possess even the most basic degree of fitness for ordinary use.” Id. at
                                  17
                                       406.
                                  18
                                              AMD has two arguments as to why the warranty of merchantability claim fails. First,
                                  19
                                       AMD argues that Plaintiffs’ claim fails because the Plaintiffs have not pled that the Defect
                                  20
                                       rendered their purchased products unfit for their ordinary purpose. Mot. at 18. Second, AMD
                                  21
                                       argues that the warranty of merchantability claim fails because there was no vertical contractual
                                  22
                                       privity between AMD and the Plaintiffs. Id. Plaintiffs respond by arguing that the Defect caused
                                  23
                                       the processors to be vulnerable to attack, which required fixes that degrade the processors’ clock
                                  24
                                       speed which interfered with the Plaintiffs’ abilities to use their computers for their ordinary
                                  25
                                       purpose. Opp. at 21.
                                  26
                                              The Court need only address AMD’s first argument, which the Court finds persuasive and
                                  27
                                                                                         14
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   dispositive. Courts have held that to state a claim that a product is unfit to be used for its ordinary

                                   2   purpose, a plaintiff must allege that the product’s operability be seriously impacted by the defect.

                                   3   Troup v. Toyota Motor Corp., 545 Fed. App’x 668, 669 (9th Cir. 2013) (holding that a Prius

                                   4   vehicle was fit for its ordinary purpose because a defect did not “compromise the vehicle’s safety,

                                   5   render it inoperable, or drastically reduce its mileage range” (emphasis added)); see also Minkler

                                   6   v. Apple, Inc., 65 F. Supp. 3d 810, 819 (N.D. Cal. 2014) (rejecting plaintiff’s implied warranty

                                   7   claim because “[plaintiff] has not alleged that [the product] failed to work at all or even that it

                                   8   failed to work a majority of the time” (emphasis added)). Similarly here, whether the Defect is

                                   9   Spectre, security vulnerabilities created by AMD’s design, or “20 years” of “serious security

                                  10   vulnerabilities,” CAC at ¶ 1, the CAC contains no allegation that the basic functionality of the

                                  11   processors has been compromised by the Defect. Plaintiffs do not allege that the Defect

                                  12   compromises the AMD processors’ safety, renders them inoperable, or drastically reduces their
Northern District of California
 United States District Court




                                  13   functionality as in Troup. Plaintiffs do not allege that the AMD processors fail to work at all, or

                                  14   fail to work even a majority of the time as in Minkler. In fact, Plaintiffs make no allegations about

                                  15   the performance of AMD’s processors at all, other than stating that patches to fix the Spectre

                                  16   security risk decrease clock speed.

                                  17          In the instant case, the Plaintiffs’ “ballpark figure of five to 30 per cent slow down” after

                                  18   patching the computer, CAC at ¶ 93, does not rise to the level of a serious enough defect to render

                                  19   the processors unfit for their ordinary purpose. This is because patching the Defect does not

                                  20   implicate the AMD processors’ operability as computer processors, much like how the Prius’

                                  21   reduced mileage in the Troup case did not render the Prius unfit for its ordinary purpose. The

                                  22   AMD processors are certainly still operable even assuming they are patched, though the

                                  23   processors may be a little less efficient, much like the Priuses in Troup. Plaintiffs have made no

                                  24   allegations suggesting otherwise. As such, Plaintiffs here have failed to allege that the AMD

                                  25   processors did not have a basic degree of fitness for ordinary use. Thus, Plaintiffs fail to state a

                                  26   claim for breach of implied warranty of merchantability. Because granting Plaintiffs an additional

                                  27
                                                                                         15
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   opportunity to amend the complaint would not be futile, cause undue delay, or unduly prejudice

                                   2   AMD, and Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger,

                                   3   Inc., 512 F.3d at 532.

                                   4              b. California Breach of Implied Warranty of Fitness for a Particular Purpose
                                   5          Turning to the implied warranty for a particular purpose, Plaintiffs claim that “AMD

                                   6   impliedly warranted to customers that its CPUs were fit for a particular standard of security that

                                   7   would protect users’ confidential information.” Opp. at 23. AMD asserts that Plaintiffs have failed

                                   8   to show how the particular purpose differs from the ordinary purpose for which the Plaintiffs

                                   9   bought the products in question. Mot. at 19.

                                  10          AMD has the better argument. To state a claim for a breach of the implied warranty of

                                  11   fitness for a particular purpose, a plaintiff must allege “(1) the purchaser at the time of contracting

                                  12   intends to use the goods for a particular purpose, (2) the seller at the time of contracting has reason
Northern District of California
 United States District Court




                                  13   to know of this particular purpose, (3) the buyer relies on the seller’s skill or judgment to select or

                                  14   furnish goods suitable for the particular purpose, and (4) the seller at the time of contracting has

                                  15   reason to know that the buyer is relying on such skill and judgment.” Punian v. Gillette Co., 2016

                                  16   WL 1029607, at *18 (N.D. Cal. Mar. 15, 2016) (quoting Frenzel v. AliphCom, 76 F. Supp. 3d 999,

                                  17   1021 (N.D. Cal. 2014)). “A ‘particular purpose’ differs from ‘the ordinary purpose for which the

                                  18   goods are used’ in that it ‘envisages a specific use by the buyer which is peculiar to the nature of

                                  19   his business, whereas the ordinary purposes for which goods are used are those envisaged in the

                                  20   concept of merchantability . . . .’” Smith v. LG Elecs. U.S.A., Inc., 2014 WL 989742, at *7 (N.D.

                                  21   Cal. Mar. 11, 2014) (quoting Am. Suzuki Motor Corp. v. Superior Ct., 37 Cal. App. 4th 1291, 1295

                                  22   n.2 (1995)).

                                  23          Here, Plaintiffs allege that they “intended to use those processors in a manner requiring a

                                  24   particular standard of security and performance . . . .” CAC at ¶ 248. However, this is no different

                                  25   from Plaintiffs’ expectations regarding the ordinary purpose of the purchased computers or chips

                                  26   because Plaintiffs’ basic accusation in the instant case is that the Defect could result in security

                                  27
                                                                                         16
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   breaches. It is not as though Plaintiffs lacked the expectation of computer security under the

                                   2   ordinary purpose in which the processors were used. See, e.g., CAC at ¶ 250 (“AMD processors . .

                                   3   . are not fit for the ordinary purpose due to the Defect, and the associated problems and failures by

                                   4   the Defect.”). Thus, Plaintiffs’ ordinary purpose of use of the processors does not differ from their

                                   5   particular purpose of use because under both, Plaintiffs claim to expect a standard of security and

                                   6   performance. Furthermore, Plaintiffs fail to allege that the Plaintiffs relied upon the seller’s skill or

                                   7   judgment to select the processors suitable for this purchase, or that the seller knew the buyer was

                                   8   relying on the seller’s skill and judgment. These are some of the other required factors to state a

                                   9   claim for a breach of the implied warranty of fitness for a particular purpose. See Punian, 2016

                                  10   WL 1029607, at *18.

                                  11          Therefore, the Court grants AMD’s motion to dismiss the breach of the implied warranty

                                  12   of fitness for a particular purpose claim. Because granting Plaintiffs an additional opportunity to
Northern District of California
 United States District Court




                                  13   amend the complaint would not be futile, cause undue delay, or unduly prejudice AMD, and

                                  14   Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger, Inc., 512

                                  15   F.3d at 532.

                                  16      C. Louisiana Redhibition Claim
                                  17          The Court now turns to Plaintiffs’ redhibition claim under Louisiana law. A redhibitory

                                  18   defect is one in which the defect “renders the thing useless, or its use so inconvenient that it must

                                  19   be presumed that a buyer would not have bought the thing had he known of the defect.” La. Civ.

                                  20   Code Ann. Art. 2520. Furthermore, a defect is redhibitory when the defect diminishes a product’s

                                  21   usefulness or value so that a buyer would have bought it at a reduced price, or not at all. Chevron

                                  22   USA, Inc. v. Aker Mar., Inc., 604 F.3d 888, 899 (5th Cir. 2010).

                                  23          Plaintiff Diana Hauck is the only Louisiana Plaintiff. AMD argues that Ms. Hauck has

                                  24   failed to allege a redhibitory defect because she fails to allege that the Defect diminished the

                                  25   usefulness of her computer or rendered it inconvenient. Likewise, Ms. Hauck fails to allege that

                                  26   her computer fails to achieve the advertised clock speed, or that fixes to the Defect resulted in a

                                  27
                                                                                          17
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   diminished clock speed. Plaintiffs’ response is that the redhibition claim is well pled because the

                                   2   CAC alleges that Ms. Hauck would not have purchased the computer at all, or would have done so

                                   3   at a reduced price, had she known of the Defect. CAC at ¶ 21.

                                   4           Here, AMD has the better argument. Ms. Hauck alleged that “she would not have

                                   5   purchased the computer, or paid substantially less for her computer” had she known of the Defect.

                                   6   Id. But, such a pleading is entirely conclusory because Ms. Hauck merely parrots the elements of

                                   7   the redhibition cause of action. Under Iqbal, “[t]hreadbare recitals of the elements of a cause of

                                   8   action, supported by mere conclusory statements, do not suffice.” 556 U.S. at 678. Ms. Hauck

                                   9   does not allege anything other than the elements of a redhibition claim. Therefore, the Court grants

                                  10   AMD’s motion to dismiss the redhibition claim. Because granting Plaintiffs an additional

                                  11   opportunity to amend the complaint would not be futile, cause undue delay, or unduly prejudice

                                  12   AMD, and Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger,
Northern District of California
 United States District Court




                                  13   Inc., 512 F.3d at 532.

                                  14       D. California Negligence Claim
                                  15           To state a negligence claim under California law, a plaintiff must establish (1) duty, (2)

                                  16   breach of duty, (3) causation, and (4) damages. Merill v. Navegar, Inc., 26 Cal. 4th 465, 500 (Cal.

                                  17   2001). However, “[p]laintiffs asserting negligence claims ordinarily may not recover purely

                                  18   economic damages unconnected to physical injury or property damage. . . . Economic losses

                                  19   include damages for inadequate value, costs of repair, loss of expected proceeds, loss of use, loss

                                  20   of goodwill, and damages paid to third parties.” Castillo v. Seagate Tech., LLC, 2016 WL

                                  21   9280242, at *5 (N.D. Cal. Sept. 14, 2016). This is the economic loss doctrine. But “California

                                  22   decisional law has long recognized that the economic loss rule does not necessarily bar recovery in

                                  23   tort for damage that a defective product . . . causes to other portions of a larger product . . . into

                                  24   which the former has been incorporated.” In re Sony Vaio Computer Notebook Trackpad Litig.,

                                  25   2010 WL 4262191, at *6 (S.D. Cal. Oct. 28, 2010) (quoting Jimenez v. Superior Ct., 29 Cal. 4th

                                  26   473, 483 (2002)). Nonetheless, if the damage to the larger product were “closely related” to the

                                  27
                                                                                          18
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   nature of the defect, then the economic loss doctrine still prevents recovery. Id. In other words,

                                   2   “[w]hen the defect and the damage are one and the same, the defect may not be considered to have

                                   3   caused physical injury.” KB Home v. Superior Ct., 112 Cal. App. 4th 1076, 1085 (2003) (internal

                                   4   quotations omitted) (citing Sacramental Regional Transit Dist. v. Grumman Flxible, 158 Cal. App.

                                   5   3d 289, 294 (1984)).

                                   6          AMD argues that the economic loss doctrine bars Plaintiffs’ claims because Plaintiffs have

                                   7   not alleged physical injury or property damage. Mot. at 23. Plaintiffs respond by saying that they

                                   8   have alleged property damage to the computers that contained the processors. Opp. at 24.

                                   9          AMD prevails here. Plaintiffs fail to direct the Court to any allegation of damage to the

                                  10   computers. Id. at 24. Additionally, the processor is integrally tied to the computer. See, e.g., CAC

                                  11   at ¶ 3 (“CPUs are the ‘brains’ of the devices they power. Processors fetch, decode, and execute

                                  12   instructions from software programs or applications . . . .”). Thus, any damage a computer might
Northern District of California
 United States District Court




                                  13   have suffered from an attack is closely related to Spectre (or whatever Plaintiffs claim the Defect

                                  14   is), so close that they are inherently one and the same. A Spectre attack on the processor is what

                                  15   causes damage to the computer. A degradation in clock speed after patching the computer with a

                                  16   Spectre fix is the same as the degradation of the computer’s processing speed. As such, it makes

                                  17   no sense to analytically separate the processors here from the computers they are in. Moreover, a

                                  18   reduction in performance of the processor is not necessarily damage to the computer itself because

                                  19   the patches do not damage the computer; a slowdown in processing speed can hardly be compared

                                  20   to actual property damage to the computer as required by law. See KB Home, 112 Cal. App. 4th at

                                  21   1085 (“For example, in Sacramento Regional Transit Dist. v. Grumman Flxible . . . the court

                                  22   rejected any products liability recovery because the plaintiff had failed to allege physical injury to

                                  23   its property apart from the manifestation of the defect itself” (internal quotation and citation

                                  24   omitted).). Therefore, the Court grants AMD’s motion to dismiss the negligence claim. Because

                                  25   granting Plaintiffs an additional opportunity to amend the complaint would not be futile, cause

                                  26   undue delay, or unduly prejudice AMD, and Plaintiffs have not acted in bad faith, the Court grants

                                  27
                                                                                         19
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
                                   1   leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                   2   IV.    CONCLUSION
                                   3          For the foregoing reasons, the Court GRANTS the motion to dismiss with leave to amend

                                   4   as to (1) Count XI (FDUTPA), (2) Count V (fraud by omission), (3) Count VII (breach of express

                                   5   warranty based on representation), (4) Count VIII (breach of implied warranty), (5) Count XVII

                                   6   (Louisiana redhibition claim) and (6) Count X (California negligence claim). The Court DENIES

                                   7   without prejudice the motion to dismiss as to (7) Count IV (violation of California’s UCL for

                                   8   fraud) because neither party elected to litigate this count at this point in time. The Court DENIES

                                   9   as moot the motion to dismiss as to (8) Count XIX (MCPA) because Massachusetts Plaintiff

                                  10   Jonathan Caskey-Medina voluntarily withdrew the MCPA claim.

                                  11          Should Plaintiffs elect to file an amended complaint curing the deficiencies identified

                                  12   herein, Plaintiffs shall do so within 30 days. Failure to file an amended complaint within 30 days
Northern District of California
 United States District Court




                                  13   or failure to cure the deficiencies identified in this Order will result in dismissal with prejudice of

                                  14   the claims dismissed in this Order. Plaintiffs may not add new causes of actions or parties without

                                  15   leave of the Court or stipulation of the parties pursuant to Federal Rule of Civil Procedure 15.

                                  16   IT IS SO ORDERED.

                                  17

                                  18   Dated: October 29, 2018

                                  19                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                          20
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING-IN-PART, DENYING-IN-PART, AND DENYING-IN-PART AS MOOT DEFENDANT'S
                                       MOTION TO DISMISS
